21-10699-dsj       Doc 115     Filed 07/08/21 Entered 07/08/21 17:57:32          Main Document
                                            Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                              )
IN RE:                                        )       Chapter 7
                                              )       Case No. 21-10699 (DSJ)
KOSSOFF PLLC,                                 )
                                              )
                    Debtor.                   )
                                              )
                                              )

                     STIPULATION REGARDING REJECTION OF
               EXECUTORY CONTRACTS BETWEEN (A) THE DEBTOR AND
              OXFORD HEALTH INSURANCE, INC. AND (B) THE DEBTOR AND
              UNITEDHEALTHCARE INSURANCE COMPANY OF NEW YORK

         This Stipulation (the “Stipulation”) is entered into among Oxford Health Insurance, Inc.

(“OHI”) and UnitedHealthcare Insurance Company of New York (“UHIC”, and together with

OHI, “United”), creditors of the bankruptcy estate (the “Estate”) of Kossoff PLLC (the “Debtor”),

and Albert Togut, solely in his capacity as the as Chapter 7 Interim Trustee of the Debtor’s Estate

(the “Trustee”, and together with United, the “Parties”):

RECITALS

         1.      Upon information and belief, the Debtor is a New York domestic professional

service limited liability company that, until April 13, 2021 (the “Petition Date”), operated a law

firm.

         2.      United, inter alia, provides employers with various health insurance-related

services, including group health insurance coverage.

         3.      The Debtor and United are parties to the following group insurances policies:

                 (i) a group health policy between OHI and the Debtor under Group No.

                 KP12091*CSP03 (the “Health Policy”), with an effective date of January 1, 2020,

                 which renewed for an annual term on January 1, 2021, whereby OHI provides group


                                                  1
21-10699-dsj        Doc 115     Filed 07/08/21 Entered 07/08/21 17:57:32          Main Document
                                             Pg 2 of 5



                  health insurance coverage to employees of the Debtor and their eligible dependents

                  and (ii) a group vision policy between UHIC and the Debtor under Group No.

                  GA8L7416IM (the “Vision Policy”, and together with the Health Policy, the

                  “Policies”), with an effective date of January 1, 2021, whereby UHIC provides

                  group vision insurance coverage to employees of the Debtor and their eligible

                  dependents.

       4.         Under the Health Policy, a monthly premium is due in advance on the first of each

month, but no later than a thirty (30) day grace period after that date (the “Health Grace Period”).

If the monthly premium is not paid within the Health Grace Period, the Health Policy terminates

automatically on the last day for which premium was paid.

       5.         Under the Vision Policy, a monthly premium is due in advance on the first of each

month, but no later than a thirty-one (31) day grace period (the “Vision Grace Period”). If the

monthly premium is not paid within the Vision Grace Period, the Vision Policy terminates

automatically on the last day of the Vision Grace Period.

       6.         Post-petition premiums have not been paid under the Policies.

       7.         The Debtor is no longer operating and does not have any employees. Accordingly,

the continuation of the Policies is unnecessary and will cause the Estate to incur additional fees.

       8.         On May 12, 2021, Mr. Togut was appointed as the Chapter 7 Trustee of the Debtor

and the Estate.

       9.         United asserts that for a terminated employee to obtain replacement health

insurance, United may be required to provide a COC to the terminated employee. The COC

establishes that the terminated employee’s insurance has ended.




                                                  2
21-10699-dsj        Doc 115     Filed 07/08/21 Entered 07/08/21 17:57:32            Main Document
                                             Pg 3 of 5



        10.     The Parties acknowledge and agree that: (1) that the Policies are executory

contracts under Section 365 of the Bankruptcy Code, and they should be rejected and terminated

as of the Termination Dates (defined below); and (2) United is authorized, but not obligated, to

issue Certificates of Coverage (“COCs”) to the Debtor’s Terminated Employees (as defined

herein).

NOW THEREFORE, IT IS AGREED AS FOLLOWS:

        1.      This Stipulation shall become effective upon the date that it is “So Ordered” by the

Court (the “Effective Date”).

        2.      Following the execution of this Stipulation by all of the Parties hereto, United shall

promptly seek approval of this Stipulation by the Court. During the period between the execution

by Parties and the date that this Stipulation is “So Ordered” by the Court, the Parties agree that this

Stipulation shall constitute a binding agreement and that they shall do nothing contrary to the terms

set forth herein.

        3.      The Policies are executory contracts under Bankruptcy Code § 365.

        4.      The Health Policy is rejected and terminated as of the Petition Date (the “Health

Policy Termination Date”).

        5.      The Vision Policy is rejected and terminated as of April 1, 2021(the “Vision Policy

Termination Date”, and together with the Health Policy Termination Date, the “Termination

Dates”).

        6.      United shall not assert an administrative expense claim in this case for any post-

petition amounts owed under the Policies.

        7.      United is authorized, but not obligated, to issue COCs to the Debtor’s terminated

employees. Any COCs already issued by United are ratified and approved.



                                                  3
21-10699-dsj      Doc 115      Filed 07/08/21 Entered 07/08/21 17:57:32              Main Document
                                            Pg 4 of 5



       8.      Except as otherwise expressly provided in this Stipulation, the Parties reserve all of

their rights, claims, and defenses as to all matters. This Stipulation is without prejudice to the

rights of the Parties to make any other applications for relief.

       9.      This Stipulation is immediately effective on the Effective Date pursuant to

F.R.B.P. 6004(h).

       10.     This Stipulation may not be modified or terminated, nor any of its provisions

waived, except by a written agreement of the Parties that is approved by the Court.

       11.     This Stipulation may be executed in multiple counterparts, each of which shall be

deemed an original, including any facsimile or “PDF” counterparts, and which together shall

constitute one and the same agreement.

       12.     Each person signing this Stipulation represents and warrants that s/he has been duly

authorized and has the requisite authority to execute and deliver this Stipulation on behalf of such

Party, to bind his or her respective client or clients to the terms and conditions of this Stipulation

and to act with respect to the rights and claims that are being altered or otherwise affected by this

Stipulation.

       13.     The Parties represent and acknowledge that, in executing this Stipulation, they do

not rely and have not relied upon any representation or statement made by any Party or any of their

agents, shareholders, representatives or attorneys, with regard to the subject matter, basis or effect

of this Stipulation or otherwise, other than as specifically stated in this Stipulation.

       14.     No Party shall be deemed to be the drafter of this Stipulation for any purpose.

Accordingly, this Stipulation shall be interpreted and construed in a neutral manner in accordance

with the plain meaning of the language contained herein and shall not be presumptively construed

against any Party.



                                                   4
21-10699-dsj       Doc 115    Filed 07/08/21 Entered 07/08/21 17:57:32             Main Document
                                           Pg 5 of 5



       15.      This Court shall retain exclusive jurisdiction to interpret, enforce, and resolve any

disputes under this Stipulation.

Dated: June 8, 2021

Agreed to by:

 ALBERT TOGUT                                                 SHIPMAN & GOODWIN LLP

 By His Attorneys                                             /s/ Latonia C. Williams
 TOGUT SEGAL & SEGAL, LLP                                     Latonia C. Williams, Esq.
                                                              One Constitution Plaza
 /s/ Neil Berger                                              Hartford, Connecticut 06103-1919
                                                              Telephone:     (860) 251-5000
 Neil Berger                                                  Facsimile:     (860) 251-5218
 A Member of the Firm                                         Email:         lwilliams@goodwin.com
 One Penn Plaza – Suite 3335
 New York, New York 10119
 (212) 594-5000                                               Counsel to Oxford Health Insurance, Inc. and
                                                              UnitedHeatlthcare Insurance Company of New
 Not Individually But Solely in His Capacity as               York
 Chapter 7 Trustee


                                          SO ORDERED

                                      this 8th day of July, 2021
                                      in New York, New York

                              s/ David S. Jones
                              HONORABLE DAVID S. JONES
                           UNITED STATES BANKRUPTCY JUDGE




                                                  5
